DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 33 is objected to because of the following informalities:  “clamping the elongate member of a pair of opposing pads of the dynamic gripping device” should be corrected as --clamping the elongate member [[of]]with a pair of opposing pads of the dynamic gripping device-- for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 20-31, 38-39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ferry et al (US 7,766,856 B2).
Regarding claim 20, as seen in fig 11, Ferry et al (‘856) discloses a method (title) of driving an elongate member 420 (col.7 line48; abstract), the method comprising: 
gripping the elongate member 420 with a dynamic gripping device 410,412 (col.7 lines48-50) at a first location (a location on the elongate member where the dynamic gripping device first grips) of the elongate member 420; 
moving the dynamic gripping device 410,412 axially and rotationally to a limited axial distance (there is a limit how much the dynamic gripping device 410,412 move along an element 404; fig11) and a limited rotational angle (there is a limit how much the dynamic gripping device 410,412 can rotate; fig11) to effect axial and rotational movement of the elongate member 420 (col.7 lines48-55; fig11); 
releasing the elongate member 420 from the dynamic gripping device 410,412 at the first location of the elongate member 420 (col.1 line66-col.2 line2; the elongate member needs to be released from the dynamic gripping device in order for the dynamic gripping device to retract); and 
gripping the elongate member 420 with a static gripping device 406,408 (col.7 lines46-47) at a second location (fig11), the second location spaced from the first location of the elongate member 420 (fig11).
Regarding claim 21¸ Ferry et al discloses the method of claim 20, wherein moving the dynamic gripping device 410,412 axially and rotationally to effect axial and rotational movement of the elongate member 420 comprises moving the dynamic gripping device 410m412 axially and rotationally in a first direction (fig11, col.7 line48-55).
Regarding claim 22¸ Ferry et al discloses the method of claim 21, further comprising: after releasing the elongate member 420 from the dynamic gripping device 410,412 at the first location (where the dynamic gripping device 410,412 first grips thereon) of the elongate member 420, moving the dynamic gripping device 410,412 axially and rotationally in a second direction, opposite the first direction (col.1 line66-col.2 line2; in order for the dynamic gripping device to retract).
Regarding claim 23¸ Ferry et al discloses the method of claim 20, further comprising maintaining a position of the elongate member 420 with the static gripping device 406,408 as the dynamic gripping device 410,412 moves with respect to the static gripping device 406,408.
Regarding claim 24¸ Ferry et al discloses the method of claim 20, further comprising regripping the elongate member 420 with the dynamic gripping device 410,412 at a third location of the elongate member 420 (where the dynamic gripping device grips for the second time after being retracted).
Regarding claim 25¸ Ferry et al discloses the method of claim 20, wherein the static gripping device 406,408 is configured to cooperate with the dynamic gripping device 410,412, such that the dynamic gripping device 410,412 and the static gripping device 406,408 are coordinated to move the elongate member 420 in an axial distance greater than the limited axial distance and rotate the elongate member 420 an angle greater than the limited rotational angle (col.7 lines45-59; by alternately advancing (with the elongate member gripped) and retracting (with the elongate member released) the dynamic gripping device).
Regarding claim 26¸ Ferry et al discloses the method of claim 20, wherein the dynamic gripping device 410,412 simultaneously rotates and axially moves (the dynamic gripping device 410,412 uses two different motors to rotate and axially move; therefore, the dynamic gripping device simultaneously rotates and axially moves when the two motors operate at the same time) the elongate member 420. 
Regarding claim 27¸ Ferry et al discloses the method of claim 20, wherein the dynamic gripping device 410,412 independently rotates and axially moves (the dynamic gripping device 410,412 uses two different motors to rotate and axially move; therefore, the dynamic gripping device independently rotates and axially moves when the two motors operate at the different time) the elongate member 420.
Regarding claim 28¸ Ferry et al discloses the method of claim 20, wherein the dynamic and static gripping devices 410,412,406,408 cooperate (as one system) to continuously grip the elongate member 420 while simultaneously moving the elongate member 420 axially (fig11).
Regarding claim 29¸ Ferry et al discloses the method of claim 20, wherein the dynamic and static gripping devices 410,412,406,408 cooperate (as one system) to continuously grip the elongate member 420 while simultaneously rotating the elongate member 420 (fig11).
Regarding claim 30¸ Ferry et al discloses the method of claim 20, wherein the dynamic gripping device 410,412 is configured to release the elongate member 420 (when retracting) when the static gripping device 406,408 grips the elongate member 420.
Regarding claim 31¸ Ferry et al discloses the method of claim 20, wherein the dynamic gripping device 410,412 is configured to grip (in order to advance with the elongate member 420) the elongate member 420 when the static gripping device 406,408 release the elongate member 420.
Regarding claim 38¸ Ferry et al discloses the method of claim 20, further comprising tracking (manually) a user commanded movement by increasing a magnitude (the distance of axial movement can be controlled by a controller and a motor which drives the dynamic gripping device; col.2 lines2-3; col.7 lines48-51)  of a commanded movement (axial movement).
Regarding claim 39¸ Ferry et al discloses the method of claim 20, further comprising tracking (manually) a user commanded movement by increasing a velocity (the speed of axial movement can be controlled by a controller and a motor which drives the dynamic gripping device; col.2 lines2-3; col.7 lines48-51) of a commanded movement (axial movement).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferry et al (US 7,766,856 B2) in view of Fedinec (US 8,277,417 B2).
Regarding claims 32 and 33, Ferry et al discloses the method of claim 20, however, does not explicitly disclose a use of a pair of opposing pads for the dynamic/static gripping device. Fedinec (‘417) teaches a use of pads 30 (col.5 lines12-22) to provide better grip of an elongate member 19 (col.5 line30) by applying more friction (col.5 lines12-35). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ferry et al to use pads, as taught by Fedinec, for the purpose of providing better grip with more friction (col.5 lines12-35).

Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferry et al (US 7,766,856 B2) in view of Kidd et al (US 2011/0130718 A1).
Regarding claim 34, Ferry et al discloses the method of claim 20, however, does not explicitly disclose opening the dynamic and static gripping devices and top loading the elongate member into the dynamic and static gripping devices. As seen in figs 22, 26-27, Kidd et al (‘718) teaches opening a dynamic gripping device 174B (para[0069]) and a static gripping device 174A (para[0069]) where an elongate member is capable of being top loaded into the dynamic and static gripping devices 174B,174A. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ferry et al to use gripping device which can be opened so an elongate member can be top loaded thereinto, as taught by Kidd et al, for the purpose of easy insertion and removal of an elongate member into and from dynamic and static gripping devices.
	

Claims 35-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ferry et al (US 7,766,856 B2) in view of Savage (3,921,536).
Regarding claims 35,36, Ferry et al discloses the method of claim 20, however, does not explicitly disclose detecting slipping of the elongate member. Savage (‘536) teaches detecting and measuring an amount of slipping of an elongate member 11 (col.6 lines66-68) with respect to a drive command (when driving) using a slip detection wheel 57 (col.6 lines66-68). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ferry et al to detect slipping of an elongate member, as taught by Savage, in order to sense an unwanted slippage of the elongate member (col.6 lines66-68).
Regarding claim 37, Ferry et al discloses the method of claim 20, however, does not explicitly disclose tracking a user commanded movement with the dynamic gripping device. Savage teaches a use of a slip detection wheel 57 (col.6 lines66-68) which can be used for tracking a user commanded movement (driving the elongate member without slippage) with a gripping device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ferry et al to track a user commanded movement about slipping of an elongate member, as taught by Savage, in order to sense an unwanted slippage of the elongate member (col.6 lines66-68).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723